The opinion of the court was delivered by
Garrison, J.
In addition to the comprehensive statement of the case made by the trial court, two references to the diagram may be useful. The letter X marks the two-foot opening by which the defendant was enabled, upon leaving his building by a rear door, to pass on to the right of way claimed by him over the plaintiff’s lot. The letter G indicates the gate maintained by the plaintiff across the three-foot alley, *710tlie breaking of which by the defendant constituted the trespass for which the action was brought.
The trial below resulted in the direction of a verdict for the defendant, which was excepted to and has been assigned as error.
In directing a verdict, the trial court avowedly decided two matters of fact adversely to the plaintiff in error, viz., first, that Holzhauer, a predecessor in the plaintiff’s chain of title, had notice of the fifteen-foot easement created by the unrecorded deed of Beihler to Keeple, and second, that there had been no abandonment of the said easement by Beck, who was a predecessor in the defendant’s chain of title.
Wo think that each of these questions should, to say the least, have been submitted to the jury.
First. Beihler’s deed to Keeple for lot No. 53, which created the easement in 1851, was not recorded within fifteen days, and not until after Beihler’s subsequent deed to IIolzhauer for lot No. 51 had been recorded, hence a search made by subsequent grantees of Holzhauer’s title would not have disclosed the deed under which the defendant claims. There being, therefore, no constructive notice of the easement, the burden was upon the defendant to prove actual notice in the plaintiff or those under whom he claims. This the defendant attempted to do as to Holzhauer, but the only testimony adduced for this purpose was that of Plolzhauer’s son, who remembered that when he was a boy living with his father on lot No. 51, the occupants of lot No. 53 passed over his father’s lot to reach the alley. This, however, was presumably while the witness’ father occupied lot No. 51 under his deed from Beihler, for no prior occupancy is even hinted at, hence such user, even if established, did not constitute proof of a notice to Holzhauer at a period when it would have been of any avail to charge his title. Moreover, Holzhauer and several successive grantors of lot No. 51, when they came to convey, made no mention in their deeds of the easement in question, which was not, in a technical sense, an apparent one. The question of actual notice was therefore one for the jury, unless *711indeed a directed verdict for the plaintiff would have been proper.
Second. With respect to the fact of the abandonment of the casement by Beck, we also think that a jury question was presented by the proofs. The erection by this grantor in the defendant's title of a building covering the entire easement upon lots Nos. 53 and 55 was some evidence of an abandonment as to lot Ho. 51, especially in view of the reciprocal character of the original easement. It unquestionably showed an intention to destroy the original casement to some extent— to what extent was for the jury.
For these trial errors the judgment must he reversed.
For affirmance — None.
For reversal — The Chancellor, Garrison, Fort, Hendrickson, Pitney, Swayze, Reed, Trenciiard, Bogert, Vredexburgh, Vroom, Green, Gray, Dill, J.J. 14.